     Case 3:20-cv-03007-K Document 1 Filed 09/29/20                 Page 1 of 6 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

WOODMONT TERRELL, LP                           §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    CIVIL ACTION NO.
                                               §
TANGER TERRELL, LLC, and                       §
TANGER FACTORY OUTLET                          §
CENTERS, INC.                                  §
                                               §
       Defendants.                             §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Woodmont Terrell, LP (“Woodmont”) files this lawsuit to recover damages

caused by the actions of Defendants Tanger Terrell, LLC (“Tanger”) and Tanger Factory Outlet

Centers, Inc. (“Tanger Factory”), and would show the Court as follows:

                                          I.       PARTIES

       1.      Plaintiff, Woodmont Terrell, LP (“Woodmont”) is a limited partnership whose

partners are all citizens and residents of the State of New York.

       2.      Defendant, Tanger Terrell, LLC (“Tanger”) is a limited liability company whose

members, upon information and belief, are all members of the State of North Carolina, and who

may be served with process through its registered agent, found at 3200 Northline Avenue, Suite

360, Greensboro, North Carolina, 27408.

       3.      Defendant, Tanger Factory Outlet Centers, Inc. (“Tanger Factory”) is a North

Carolina corporation with its principal place of business in North Carolina, and who may be served

with process through its registered agent, found at 3200 Northline Avenue, Suite 360, Greensboro,

North Carolina, 27408.


PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 1
     Case 3:20-cv-03007-K Document 1 Filed 09/29/20                   Page 2 of 6 PageID 2



                                  II.   JURISDICTION AND VENUE

       4.      Subject matter jurisdiction lies in this Court under 28 U.S.C. § 1332 because this

case is between citizens of different states and because the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Tanger and Tanger Factory because the

claims alleged herein arise out of their doing business in Texas and out of misrepresentations made

by them in Texas.

       6.      Venue lies in this Division and this District under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this action occurred in the Division and this District.

                                    III. STATEMENT OF FACTS

       7.      On or around May 8, 2020, Woodmont and Tanger entered into a Shopping Center

Purchase Agreement (“the Agreement”) under which Woodmont agreed to purchase from Tanger

certain real property located in Kaufman County, Texas. A true and correct copy of the Agreement

is attached as Exhibit 1.

       8.      In connection with the Agreement, and more specifically in Section 11.2,

Exhibit D, and Exhibit F, ¶ 2 of the Agreement, Tanger represented and warranted to Woodmont

that one of the leases at the subject property was a lease with Torrid, LLC (“Torrid”) for Suite

221A, containing approximately 2800 square feet, with a lease term through January 31, 2025 and

with a monthly rent of $9,358.45 to be escalated through the term. The Rent Roll attached as

Exhibit D to the Agreement, prepared on May 4, 2020, and the updated Rent Roll delivered at

closing, a true and correct copy of same being attached as Exhibit 2, both so stated.

       9.      Pursuant to Exhibit H, ¶ 13 of the Agreement, Tanger agreed to indemnify

Woodmont for all losses and damage, including attorney’s fees, incurred by Woodmont as a result




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 2
     Case 3:20-cv-03007-K Document 1 Filed 09/29/20               Page 3 of 6 PageID 3



of the warranties and representations made by Tanger regarding the Torrid lease being materially

untrue or inaccurate.

       10.     The aforesaid representations made on behalf of Tanger under the Agreement were

made by representatives of Tanger and by representatives of Tanger Factory.

       11.     The aforesaid representations were made by representatives of Tanger and Tanger

Factory with knowledge that these representations would be relied upon by Woodmont.

       12.     After Woodmont closed on the Agreement, it learned that Tanger’s warranties and

representations regarding the Torrid lease were materially untrue and inaccurate. Wholly contrary

to Tanger’s aforesaid contractual representation and warranty and wholly contrary to Tanger’s and

Tanger Factory’s numerous representations to Woodmont throughout the transaction, the Torrid

Lease for Suite No. 221A had been terminated back in December 2019 and, at the time of the

closing, Tanger had been negotiating a new lease with Torrid that provided for rent of less than

half of what had been represented to Woodmont and for a far shorter term than what had been

represented to Woodmont.

       13.     On September 3, 2020, in order to mitigate its damages, Woodmont entered into a

Second Lease Agreement with Torrid providing for a term expiring on December 31, 2021 and a

monthly rental equal to the greater of $2,500.00 per month or 8% of gross sales at the subject

property. (As pre-pandemic gross sales had averaged only around $50,000 per month, it is unlikely

that 8% of gross sales will exceed $2500 per month). Upon information and belief, these are the

new lease terms to which Tanger had orally agreed prior to closing.

       14.     Damages to Woodmont proximately caused from Tanger’s breach aforesaid will

exceed $300,000 over the term of the supposed lease represented by Tanger and relied upon by

Woodmont.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 3
     Case 3:20-cv-03007-K Document 1 Filed 09/29/20                  Page 4 of 6 PageID 4



       15.     Woodmont did not have any knowledge, actual or otherwise, regarding the true

status of the Torrid lease misrepresented by Tanger in its Rent Rolls and otherwise regarding the

status of Tanger’s Lease with Torrid.

       16.     Upon information and belief, Tanger intentionally misrepresented to Woodmont,

in its Rent Rolls and otherwise, the status of its Lease with Torrid, and/or its representations on

this subject were made fraudulently.

                                     IV. CAUSES OF ACTION

                                     COUNT I
              BREACH OF CONTRACT/BREACH OF WARRANTY/INDEMNIFICATION

       17.     In support of this Count, Woodmont realleges, as if more fully set forth herein, all

the preceding allegations in this Complaint.

       18.     This is an action against Tanger for breach of contract by its breach of warranty and

indemnification pursuant to the Agreement.

       19.     Tanger has breached its representation and warranty regarding the status of its lease

with Torrid, and as a result Woodmont has suffered damages. Tanger must indemnify Woodmont

for those damages in an amount exceeding $100,000.

       20.     The $100,000 indemnification damages cap set forth in the Agreement does not

apply because, upon information and belief, Tanger intentionally misrepresented to Woodmont, in

its Rent Rolls and otherwise, the status of its Lease with Torrid, and/or its representations on this

subject were made fraudulently.

                                       COUNT II
                    FRAUDULENT AND/OR NEGLIGENT MISREPRESENTATION

       21.     In support of this Count, Woodmont realleges, as if more fully set forth herein, all

the preceding allegations in this Complaint.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 4
     Case 3:20-cv-03007-K Document 1 Filed 09/29/20                Page 5 of 6 PageID 5



       22.     This is an action against Tanger and Tanger Factory for intentional and/or negligent

misrepresentation.

       23.     High ranking officials of Tanger and Tanger Factory made the foregoing

representations to Woodmont with the intent of inducing Woodmont to rely on those

misrepresentations, inter alia, by contracting to purchase and by closing on the purchase of the

property which was the subject of the Agreement.

       24.     The aforesaid misrepresentations were made intentionally and/or, at the minimum,

negligently.

       25.     Woodmont has relied to its detriment and/or it has been damaged by virtue of the

complained of misrepresentations.

                                          V.   PRAYER

       WHEREFORE, Woodmont prays that the Court enter a judgment against Tanger and

Tanger Factory, awarding Woodmont:

        a. actual compensatory damages arising from the losses suffered by Woodmont resulting
           from Tanger and Tanger Factory’s wrongful conduct as alleged;

        b. pre- and post-judgment interest;

        c. costs and expenses of bringing this action;

        d. reasonable attorneys’ fees pursuant to Exhibit H, ¶ 14 of the Agreement; and

        e. any other relief as this Court deems just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 5
      Case 3:20-cv-03007-K Document 1 Filed 09/29/20   Page 6 of 6 PageID 6



                                          Respectfully submitted,

                                          FROST BROWN TODD LLC

                                          By: /s/ Ben A. West

                                          Ben A. West
                                          State Bar No. 24084074
                                          bwest@fbtlaw.com
                                          2101 Cedar Springs Road, Suite 900
                                          Dallas, Texas 75201
                                          Telephone: (214) 545-3472
                                          Facsimile: (214) 545-3473

                                          Barry D. Hunter
                                          FROST BROWN TODD LLC
                                          250 West Main Street, Suite 2800
                                          Lexington, Kentucky 40507
                                          Tel.: (859) 231-0000
                                          bhunter@fbtlaw.com

                                          ATTORNEYS FOR PLAINTIFF
                                          WOODMONT TERRELL, LP




0142949.0730714 4824-8199-9309v1




PLAINTIFF’S ORIGINAL COMPLAINT                                                 PAGE 6
